Case 9:21-cv-81099-AMC Document 5 Entered on FLSD Docket 06/23/2021 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                              CASE NO. 21-81099-CIV-CANNON

 D. P. et al.,

         Plaintiffs,
 v.

 SCHOOL BOARD OF PALM BEACH COUNTY et al.,

         Defendants.
                                                             /

                       ORDER REQUIRING COMBINED RESPONSES

         THIS CAUSE came before the Court upon a sua sponte review of the record. To better

 manage the orderly progress of the case, it is hereby ORDERED that no Defendant shall file a

 response or answer until all Defendants in this action have been served. After all Defendants have

 been served, Defendants shall submit a single combined response or separate answers within the

 time allowed for the last-served Defendant to respond.

         DONE AND ORDERED in Fort Pierce, Florida, this 23rd of June 2021.




                                                     _________________________________
                                                     AILEEN M. CANNON
                                                     UNITED STATES DISTRICT JUDGE

 cc:     counsel of record
